DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 6/13/2019. The Examiner notes claims 1-20 are currently pending and are subject to an Election of Species.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to a manual toothbrush with a toothpaste dispensing system.
Group II, claim(s) 5-13, drawn to an electric toothbrush with a vibration mechanism that vibrates the entire toothbrush and a toothpaste dispensing system.
Group III, claim(s) 14-20, drawn to an electric toothbrush with a drive mechanism that drive/oscillates the bristles on the toothbrush head and a toothpaste dispensing system.
Groups I, II, & III lack unity of invention because even though the inventions of these groups require the technical feature of a toothbrush with a brush head and handle with a toothpaste dispensing system, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kuo (US 20070041779 A1) & Drohomirecky (US 3712747 A).  Specifically regarding claim 1, Kuo discloses a pump toothbrush [Fig 1a-1b] comprising; i. a pump head [301] including; a. a pumping chamber [311] having an opening [313] attached with an elastic pumping actuator [321], b. a dispensing platform [121] extending from said pumping chamber [Fig 1a-1b], said dispensing platform having a flow channel [222] with an outlet opening [Fig 3c; ¶33; 293] attached with a slit spout [Fig 3c; ¶33; 295], c. a check valve [120] mounted on a valve seat [340] in flow communication with said actuator [Fig 1a-1b; ¶28], ii. a toothpaste tube [Fig 1a-1c; 501 is tube containing toothpaste] containing a dentifrice material [¶28], said toothpaste tube having an outlet opening [620], a hollow neck with external threads [Fig 1a-1b; ¶27-¶28; 501 has threads 333 which fasten to 337; reversing which is external threads and which is internal threads is an obvious modification as pursuant MPEP 2144.04-VI-A, it has been held that mere reversal of parts has no patentable significance absent of new and unexpected results produced by the claimed invention as compared to the prior art, it considered to be matters of design/engineering choice which a person skilled in the art would have found obvious], a shoulder [Fig 1a-1b; the top sides of 501 on either side of 333 is the shoulder], a non-elastic and collapsible sidewall with a sealed bottom end [Drohomirecky teaches a dispensing toothbrush using a standard toothpaste tube in place of the a rigid cylinder which would be combined to make replacement/refill easier (Col2:line11-15)], iii. a bristle head [Fig 3; ¶33; 207] having a base attached with bristles [Fig 1a-1b; the portion of 207 around 286 is a base for 211 to be attached to], said base having an opening [Fig 3c; ¶33; 286] for inserting with said slit spout to receive the dentifrice material dispensed from said pump head [Fig 3c; ¶33], iv. a handle [Fig 1a-1b; the tube walls that create a cavity which 440 is positioned in form a handle] attached to said pump head [Fig 1a-1b], said handle has sidewalls that enclose said toothpaste tube [Fig 1b; the handle encloses 501].
A telephone call was made to Dan McClure on 6/1/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723